DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          MICHAEL DEPRE,
                             Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D15-3300

                             [July 20, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael Robinson, Judge; L.T. Case No. 13-010393
CF10A.

  John F. Cotrone, Fort Lauderdale, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.

                         *           *         *

  Not final until disposition of timely filed motion for rehearing.